Citation Nr: 1029413	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-46 919 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of 
death. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had service in the Philippine Commonwealth Army from 
September  1942 to April 1946.  The Veteran died in July 2005.  
The appellant is his surviving spouse. 
This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final August 2006 rating decision, the RO denied a claim 
of entitlement to service connection for the cause of the 
Veteran's death.

2.  The evidence associated with the claims file subsequent to 
the August 2006 rating decision, by itself, or in conjunction 
with the previously considered evidence, does not relate to an 
established fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The August 2006 rating decision which denied the appellant's 
claim of entitlement to service connection for the cause of death 
is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7104 (West 2002).

2.  The evidence received subsequent to the August 2006 rating 
decision is not new and material and the requirements to reopen 
the claim have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes the 
appellant's multiple contentions, as well as the Veteran's 
service treatment records and private treatment records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim, and what the evidence in 
the claims file shows, or fails to show, with respect to each 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent to the appellant in March 
2009.  Although the notice provided did not address the effective 
date provisions that are pertinent to the appellant's claim, such 
error was harmless given that the claim is not being reopened and 
hence no effective date will be assigned.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the January 2007 
and March 2009 notice letters provided the appellant with the 
criteria for reopening a previously denied claim, the criteria 
for establishing service connection for the cause of the 
Veteran's death, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided, as the appellant was informed about 
what evidence is necessary to substantiate the elements required 
to establish service connection for the cause of the Veteran's 
death that were found insufficient in the previous denial in 
August 2006.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the appellant, whereas VA has 
obtained service treatment records and private treatment records, 
as well as multiple lay statements.  No VA medical opinion has 
been obtained examination in connection with the appellant's 
claim; however, the duty to provide a medical examination or 
obtain a medical opinion applies to claims to reopen only if new 
and material evidence is presented.  
38 C.F.R. § 3.159(c)(4).

Based on the foregoing, all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file, and the appellant has not contended 
otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



Claim to Reopen Based on New and Material Evidence

The appellant is claiming service connection for the cause of 
death as a result of the Veteran's service.  The claim was denied 
in an August 2006 rating decision.  At that time, the evidence of 
record did not show that the Veteran's cause of death, which was 
recorded as bleeding peptic ulcer, was related to his military 
service.  The appellant was provided notice of this decision 
later that same month; however, she did not file an appeal and 
the decision became final.  See 38 U.S.C.A. § 7105.  In February 
2009, she requested that her claim be reopened, such request was 
denied by the RO in a May 2009 rating decision, which is the 
subject of the present appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

A claim may be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers, and "material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened, and VA may then 
evaluate the merits of the claim on the basis of all evidence of 
record.   

As previously noted, the appellant's cause of death claim was 
denied in August 2006.  The evidence associated with the claims 
file at the time of the August rating decision included service 
treatment records, specifically, processing affidavits dated in 
July 1945 and February 1946 and a physical examination dated in 
July 1945; a December 2002 statement from the Veteran wherein he 
reported that during service he hiked through a forest and hid, 
subsisting on food he purchased and contributions from the 
civilian population; a copy of the Veteran's death certificate, 
which demonstrated that the Veteran died of a bleeding peptic 
ulcer; private treatment records showing diagnoses of upper 
gastrointestinal bleeding  from Bethany Hospital dated in July 
2002 and September 2002; private treatment records from Western 
Leyte Provincial Hospital dated in July 2004, November 2004, and 
July 2005; and a medical statement from Dr. N.M, the physician 
who signed the Veteran's death certificate, who reported that the 
diagnosis on the death certificate was based solely upon 
information provided by the appellant.  

Based on a review of the evidence detailed above, in August 2006 
the RO determined that the record did not demonstrate that the 
Veteran's death was related to his service, as his death was not 
the result of disease or injury incurred or aggravated in 
service.  The RO also indicated that the Veteran's cause of 
death, bleeding peptic ulcer, was not diagnosed within the one 
year presumptive period, post separation from service.   

Evidence added to the record since the time of the last final 
denial in August 2006 includes a copy of the Veteran's death 
certificate and a copy of private medical records including 
diagnoses of gastrointestinal bleeding.  These records were 
previously submitted to VA decisionmakers and are not new.  
Additional evidence associated with the file in connection with 
the current claim includes multiple statements from the appellant 
asserting that the Veteran developed a bleeding ulcer in service 
after "he was lost from his unit and wandered alone in the 
forest taking wild fruits for his survival."  She reported that 
during their marriage, he complained of a bleeding ulcer and was 
treated for this problem several times.  A joint affidavit from 
N.A. and N.C. dated in June 2009 reports that they knew the 
Veteran and they observed him to be "sick with an acute ulcer" 
and that the Veteran told them that his ulcer began in service 
when he was separated "from his unit . . . and survived only by 
eating wild fruits in the forest."  

The appellant's statements, as well as the June 2009 joint 
affidavit from N.A. and N.C., are new but are not material as lay 
assertions of medical causation cannot serve as a predicate to 
reopen a previously denied claim.  Moray v. Brown, 5 Vet. App. 
211 (1995).  Thus, the recently submitted evidence is not 
material and the requirements of 38 C.F.R. § 3.156(a) have not 
been satisfied.

In sum, the evidence received since August 2006 still does not 
reflect a finding of a nexus between the Veteran's service, to 
include a disability or any other injury that was incurred in or 
aggravated by his recognized service between September 1942 to 
April 1946, and his cause of death.  Thus, even if some of this 
evidence could, in a limited sense, be considered "new," none 
of the evidence is material because it provides no reasonable 
possibility of substantiating the claim.  The lay assertions of 
the Veteran, N.A., and N.C. have been considered.  A layperson is 
certainly competent to describe factual matters of which he or 
she has first-hand knowledge.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  However, without appropriate 
medical training and expertise, none of the above-named 
individuals is competent to render a probative opinion on a 
medical matter, such as whether the Veteran died from peptic 
ulcer disease related to his military service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a lay person is competent to provide a diagnosis of a 
simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).

Therefore, where, as here, resolution of the appeal turns on a 
medical matter that cannot be established by lay evidence, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).
Because the recently-submitted evidence does not objectively 
demonstrate any medical evidence of a nexus between the Veteran's 
service, to include a disability or any other injury that was 
incurred in or aggravated by his recognized service between 
September 1942 to April 1946, and his cause of death, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  For the same reason, it does not raise a reasonable 
possibility of substantiating the claim.  Thus, the recently 
submitted evidence is not material and the requirements of 
38 C.F.R. § 3.156(a) have not been satisfied.  

In light of the aforementioned, the request to reopen a claim of 
entitlement to service connection for the cause of death must be 
denied.  Because the appellant has not fulfilled her threshold 
burden of submitting new and material evidence to reopen her 
finally disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for the cause of death is denied.



______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


